Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to an artificial antigen presenting cell (aAPC) comprising a polymeric nanoparticle having attached polypeptide ligands suitable for activating or inhibiting antigen-specific T cells, the nanoparticle having a size in the range of 20 to 200 nm, the nanoparticle comprising:
a poly(lactic-co-glycolic acid) (PLGA) or polylactic acid (PLA) polymer core (PLGA/PLA), and a hydrophilic shell formed of polyethylene glycol (PEG), wherein the polymeric nanoparticle comprises PLGA/PLA-PEG and PLGA/PLA-methoxyPEG (mPEG) block co-polymers with the PLGA/PLA portion having molecular weights of from about 10 kDa to about 30 kDa and the PEG portion having molecular weight(s) of from about 2 kDa to about 10 kDa, wherein a portion of the PLGA/PLA-PEG polymers have a terminal attachment of a polypeptide ligand, and wherein the polypeptide ligands comprise HLA ligands presenting one or more peptide antigens.
The closes prior art is Fahmy et al. (US PG PUB 2010/0284965, publication date: 11/11/2010). Fahmy et al. teach the use of nanoparticles that are artificial antigen-presenting cells (aAPCs) - “Modular aAPCs and methods of their manufacture and use are provided. The modular design of these polymeric aAPCs, which involves flexible addition and subtraction of functional elements including antigen-specific and polymeric T cell receptor activators, co-stimulatory and adhesion molecules, and cytokines allows for exquisite control over the signals provided to T cells by natural APCs… The modular aAPCs are constructed from polymeric nano- or microparticles.” See [0013] and [0014]. At [0015], Fahmy et al. teach that “antigen-presenting molecules can be MHC/HLA class I or class II molecules. The antigen-presenting molecules bind to antigens that can be peptides, polypeptides, proteins, polysaccharides, saccharides, lipids, nucleic acids, haptens or combinations thereof. In preferred embodiments the antigens (or antigenic fragment or epitope) are short peptides about 5-40 amino acids in length. The antigens can be viral antigens, bacterial antigens, parasite antigens, allergens or environmental antigens, tumor antigens…” At [0138], Fahmy et al. recite numerous tumor antigens that may be comprised within aAPCs. At [0148] and [0149], Fahmy et al. teach that “[i]n addition to ligation of the T cell receptor, activation and proliferation of lymphocytes are regulated by both positive and negative signals from costimulatory molecules. The most extensively characterized T cell costimulatory pathway is B7-CD28, in which B7-1 (CD80) and B7-2 (CD86) each can engage the stimulatory CD28 receptor and the inhibitory CTLA-4 (CD152) receptor. In conjunction with signaling through the T cell receptor, CD28 ligation increases antigen-specific proliferation of T cells, enhances production of cytokines, stimulates differentiation and effector function, and promotes survival of T cells (Lenshow, et al., Annu. Rev. Immunol., 14:233-258 (1996); Chambers and Allison, Curr. Opin. Immunol., 9:396-404 (1997); and Rathmell and Thompson, Annu. Rev. Immunol., 17:781-828 (1999))… The polymeric aAPCs described herein contain at least one co-stimulatory molecule. Exemplary co-stimulatory molecules, also referred to as ‘co-stimulators’, include, but are not limited to, CD7, B7-1 (CD80), B7-2 (CD86), PD-L1, PD-L2, 4-1BBL, OX40L, inducible co-stimulatory ligand (ICOS-L), intercellular adhesion molecule (ICAM), CD2, CD5, CD9, CD30L, CD40, CD70, CD83, HLA-G, MICA, MICB, HVEM, lymphotoxin beta receptor, 3/TR6, ILT3, ILT4, HVEM, an agonist or antibody that binds Toll ligand receptor and a ligand that specifically binds with B7-H3. Other exemplary co-stimulatory molecules that can be used include antibodies that specifically bind with a co-stimulatory molecule present on a T cell, such as, but not limited to, CD27, CD28.” 
At [0071] and [0072], Fahmy et al. teach that “the polymer that forms the core of the modular aAPC may be any biodegradable or non-biodegradable synthetic or natural polymer. In a preferred embodiment, the polymer is a biodegradable polymer. Polymeric systems have several features that make them ideal materials for the fabrication of a modular aAPC: 1) control over the size range of fabrication, down to 100 nm or less; 2) reproducible biodegradability without the addition of enzymes or cofactors; 3) capability for sustained release of an encapsulated, protected cytokine or chemokine over a period in the range of days to months by varying factors such as the monomer ratios or polymer size, for example, polylactic acid) (PLA) to poly(glycolic acid) (PGA) copolymer ratios, potentially abrogating the booster requirement (Gupta, et al., Adv. Drug Deliv. Rev., 32(3):225-246 (1998); Kohn, et al., J. Immunol. Methods, 95(1):31-8 (1986); Langer, et al., Adv. Drug Deliv. Rev., 28(1):97-119 (1997); Jiang, et al., Adv. Drug Deliv. Rev., 57(3):391-410)), well-understood fabrication methodologies that offer flexibility over the range of parameters that can be used for fabrication, including choices of the polymer material, solvent, stabilizer, and scale of production; and 5) control over surface properties facilitating the introduction of modular functionalities into the surface… Examples of preferred biodegradable polymers include synthetic polymers that degrade by hydrolysis such as poly(hydroxy acids), such as polymers and copolymers of lactic acid and glycolic acid, polyanhydrides, poly(ortho)esters, polyesters, polyurethanes, poly(butic acid), poly(valeric acid), poly(caprolactone), poly(hydroxyalkanoates), and poly(lactide-co-caprolactone).” Therefore Fahmy et al. teach that micro- and nanoparticles of the invention may comprise a polymer core that is a polymer of lactic acid (PLA). Fahmy et al. also teach that micro- and nanoparticles of the invention may comprise a polymer core that is a copolymer of lactic acid and glycolic acid, and absent evidence to the contrary, a copolymer of lactic acid and glycolic acid would meet the limitation of a PLGA, which is known as poly(lactic-co-glycolic) acid. At Figure 1B, Fahmy et al. teach that nanoparticles of the invention may have a size in the range of 20-200 nm.
Therefore Fahmy et al. teach or suggest an aAPC, wherein said aAPC is a nanoparticle that comprises 1) at least one co-stimulatory molecule, such as an anti-CD28 antibody, on the surface of said nanoparticle and 2) an MHC Class I molecule (HLA ligand) on the surface of said nanoparticle, wherein said nanoparticle comprises a PLA polymer core; however the aAPC nanoparticle of Fahmy et al. does not meet the limitations of the instantly claimed aAPC, because the aAPC of Fahmy et al. does not comprise HLA ligands that are terminally attached to PLGA/PLA-PEG polymers, nor does the aAPC of Fahmy et al. comprise block co-polymers that comprise a methoxyPEG component. Furthermore the instantly claimed copolymer is not deemed to be an obvious variant of the aAPC of Fahmy et al. As such the claimed aAPC is free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 65-83 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642